.'
'.r
      .. ·-~-   ..:;.,
                  _;,
                                                                                                                                                                                                         1
                AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modifred)                                                                                          Page 1 ofl              1T

                                                    UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                     V,                                      (For Offenses Committed On or After November 1, 1987)


                                       Claudia Lopez-Gonzalez                                Case Number: 3:19-mj-24571

                                                                                             David L B        -er
                                                                                             Defendant's Atto • ey


                REGISTRATION NO. 70564008
                                                                                                                                DEC O9 2019
                THE DEFENDANT:
                 r:gJ pleaded guilty to count(s) 1 of Complaint                                                      cu,YK ,. •s crsrn T
                 D was found guilty to count(s)
                                                                                                               •
                                                          - - - - - - " - - - - - - - - - - - - f - ,·''"v'TT"_rm_
                                                                                                  _
                                                                                                                       •~--;;- .;. ,D~1"-'s-'c!r1,""1t"'~1'"o""Fe'Ce,!A,-l!LJ.tDIFi!EOP~RU-NTl-,-Ay+-
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                Title & Section                    Nature of Offense                                                                    Count Number(s)
                8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

                 D The defendant has been found not guilty on count(s) - - ' - - - - - - - - - - - - - - - - - - -
                •  Count(s)
                                  -----------~------                          dismissed on the motion of the United States.

                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term\/

                                             /~ TIMESERVED                               O _ _ _ _ _ _ _ _ days
                 r:gjAssessment: $10 WAIVED r:gj Fine: WAIVED
                r:gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative, - - - - ~ - - - - charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Monday, December 9, 2019
                                                                                          Date ofimposition of Sentence



                                                                                          II'11.t;;;;LOCK
                                   I     '   \[\     /"
                               v\._/ \., ~ J7...,.
                Received                             )
                             DUSM

                                                                                          UNITED STATES MAGISTRATE JUDGE


                Clerk's Office Copy                                                                                                                       3:19-~-24571
